Birdzell, J.
(concurring specially). I concur in an affirmance of the judgment and in the opinion of Mr. Justice Grace, assigning the reasons why the judgment must be affirmed. However, I am so firmly of the opinion that the first presentation to the executrix in May, 1916, was sufficient for the reasons assigned by Justice Grace, that I do not deem it necessary to express any opinion as to the sufficiency of the second presentment in July, 1916. I therefore refrain from expressing any opinion upon the interpretation of § 8740, Comp. Laws 1913, in so far as the sufficiency of the second presentment is affected thereby.